DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Amendments
The Amendment filed February 24, 2021 has been entered. Claims 1, 2, 4, 5, 9-15, 17-24 and 26 remain pending in the application with claims 1, 4, 15, and 19 are amended. Applicant’s amendments to the drawing objection and claims have overcome 112(b) rejection previously set forth in the Non-Final Office Action mailed December 11, 2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

6.	Claims 1, 9-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (US 20110105845) in view of Jones (US 5386817).
Regarding Claim 1, Gordon et al. disclose apparatus for cleaning at least one optical element of an imaging system (endoscope 212), 
the imaging system (endoscope 212) including a distal end (Fig.1G-1I, [0026], [0029] distal end of endoscope) inserted into a patient during a medical procedure ([0002]-[0003] insertion of an endoscope through the colon), 
the apparatus comprising: a manifold (the washing member 201) removably receivable on the distal end of the imaging system (Fig.1G-1I, [0026], [0029] distal end of endoscope), 
the manifold (201) including an inlet (inlet port 203) configured to receive a flow of cleaning fluid and a plurality of discrete nozzles (204) defined as lumens and being  in communication with the inlet (203),
a feed tube (210) in communication with the inlet (inlet port 203) configured to supply cleaning fluid to the manifold (the washing member 201), 
the feed tube (210) including an end configured to be removably coupled to a cleaning fluid supply (Fig.1J, one or more pumps 233 and one or more control valves 234), 
the feed tube being routed external to the imaging system when the manifold is received on the distal end of the imaging system (Figs.1G-1I). 

Jones teaches each nozzle (74) being aligned to direct cleaning fluid toward the at least one optical element (window 48) when the manifold (endcap 40) is received on the distal end of the imaging system (Fig.2 and 4, distal end 14); and the cleaning fluid flows in common direction across the imaging system (See figures 2 and 4, col.7, lns.26-47, entire endcap 40 may machined such that the endcap access channel 60 is angled toward the center of vision of the window 48; the end cap 40 comprises washer ports 72 having exit ends 74 spray the fluid onto the window 48 at a 70 deg. and 90 deg. to center).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gordon et al. to have each nozzle being aligned to direct cleaning fluid toward the at least one optical element when the manifold is received on the distal end of the imaging system; and the cleaning fluid flows in common direction across the imaging system as taught by Jones in order to provide cleaning of the endoscope with angled washing ports to provide better cleansing action (col.7, lns.34-47 of Jones).The modified device of Gordon et al. in view of Jones will hereinafter be referred to as the modified device of Gordon et al. and Jones.
Regarding Claim 9, the modified device of Gordon et al. and Jones teach the claimed invention as discussed above concerning claim 1, and Jones teach the plurality (74) are spaced apart on the manifold (endcap 40), each nozzle (74) being configured to generate a fluid flow pattern that is directed toward a portion of the at least one optical element (See figures 2 and 4, col.7, lns.26-47, the end cap 40 comprises washer ports 72 having exit ends 74 spray the fluid onto the window 48 at a 70 deg. and 90 deg. to center).
Regarding 10, the modified device of Gordon et al. and Jones teach the claimed invention as discussed above concerning claim 9, and Jones teaches wherein nozzles (74) in the plurality of nozzles (74) are angled with respect to each other (See figures 2 and 4, col.7, lns.26-47, washer ports 72 having exit ends 74 spray the fluid onto the window 48 at a 70 deg. and 90 deg. to center) to cause fluid flow produced by respective nozzles to converge toward the at least one optical element (See figures 2 and 4, col.7, lns.26-47, the end cap 40 comprises washer ports 72 having exit ends 74 spray the fluid onto the window 48 at a 70 deg. and 90 deg. to center).
Regarding Claim 19, Gordon et al. disclose a method for cleaning at least one optical element of an imaging system (endoscope 212) including a distal end (Fig.1G-1I, [0026], [0029] distal end of endoscope) inserted into a patient during a medical procedure ([0002]-[0003] insertion of an endoscope through the colon), 
the method comprising: receiving a manifold (the washing member 201) on the distal end of the imaging system (Fig.1G-1I, [0026], [0029] distal end of endoscope), 
the manifold (the washing member 201) including an inlet (inlet port 203) configured to receive a flow of cleaning fluid and including a plurality of discrete nozzles (204) defined as lumens and in communication with the inlet (203), and
(210) in communication with the inlet (203) of the manifold (201) to a cleaning fluid supply configured to supply cleaning fluid to the manifold (Fig.1J, one or more pumps 233 and one or more control valves 234), the feed tube being routed external to the imaging system (Figs.1G-1I).
However, Gordon et al. does not teach each nozzle being aligned to direct cleaning fluid toward the at least one optical element, and controlling the cleaning fluid supply to cause cleaning fluid to be selectively supplied to the feed tube for cleaning the at least one optical element; and the cleaning fluid flows in a common direction across the imaging system, and the cleaning fluid to flow uni-directionally across the at least one optical element. 
Jones teaches each nozzle (74) being aligned to direct cleaning fluid toward the at least one optical element (window 48) and controlling the cleaning fluid supply to cause cleaning fluid to be selectively supplied to the feed tube (access tubes 90A and 90B) for cleaning the at least one optical element (col.6, lns.52-col.7, lns.11, a spray port 72 to provide spray cleaning access to the exterior of the window 48); and the cleaning fluid flows in a common direction across the imaging system, and the cleaning fluid to flow uni-directionally across the at least one optical element (See figures 2 and 4, col.7, lns.26-47, the end cap 40 comprises washer ports 72 having exit ends 74 spray the fluid onto the window 48 at a 70 deg. and 90 deg. to center).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gordon et al. to have each nozzle being aligned to direct cleaning fluid toward the at least one optical element, and controlling the cleaning fluid supply to cause cleaning fluid to be selectively supplied to .
Claims 2 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (US 20110105845) in view of Jones (US 5386817) and further in view of Talbert et al. (US 20130060086).
Regarding Claim 2, the modified device of Gordon et al. and Jones teach the claimed invention as discussed above concerning claim 1, but does not teach the manifold and the feed tube are provided in a sterile packaging and coupled to a sanitized imaging system immediately prior to use during the medical procedure.
Talbert et al. teach the manifold and the feed tube are provided in a sterile packaging and coupled to a sanitized imaging system immediately prior to use during the medical procedure (Figs. 20 and 22, [0110], optimization assembly 10 desirably comes packaged for use in sterile peel away pouches. The optimization assembly 10, including the sheath 14 and a manifold 18 that is assembled to the sheath 14 and that includes a quick exchange coupling 20; the tubing set 16).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Gordon et al. and Jones to have the manifold and the feed tube are provided in a sterile packaging and coupled to a sanitized imaging system immediately prior to use during the medical 
Regarding Claim 11, the modified device of Gordon et al. and Jones teach the claimed invention as discussed above concerning claim 1, but does not teach wherein the at least one optical element comprises at least one of: a final imaging lens of an image capture portion of the image system; a window covering the final imaging lens of the image capture portion; or a window through which illumination is directed for illuminating a field of view of the image capture portion.
Talbert et al. teach wherein the at least one optical element ([0070] optical element (lens)) comprises at least one of: a final imaging lens of an image capture portion of the image system (Figs.6, 13-14, 20-21, [0111], lens at the distal end of the laparoscope);
a window (window 1155) covering the final imaging lens of the image capture portion (Fig.13-14, [0082]-[0086], window 1155 may be incorporated, for facilitating the transmission of light from an optical accessory to an image sensor 1175); or a window (window 1155) through which illumination is directed for illuminating a field of view of the image capture portion (Fig.13-14, [0082]-[0086], window 1155 may be incorporated, for facilitating the transmission of light from an optical accessory to an image sensor 1175).
It would have been obvious to a person having ordinary skill in the art to modify the modified device of Gordon et al. and Jones to have wherein the at least one optical element comprises at least one of: a final imaging lens of an image capture portion of the image system; a window covering the final imaging lens of the image capture 
Regarding Claim 12, the modified device of Gordon et al. and Jones teach the claimed invention as discussed above concerning claim 1, but does not teach wherein the at least one optical element comprises an outermost optical element of a plurality of optical elements associated with illumination and capture of images by the imaging system.
Talbert et al. teach wherein the at least one optical element ([0070] optical element (lens)) comprises an outermost optical element (lens) of a plurality of optical elements associated with illumination and capture of images by the imaging system (Fig.13-14, [0082]-[0086], window 1155 may be incorporated, for facilitating the transmission of light from an optical accessory to an image sensor 1175).
It would have been obvious to a person having ordinary skill in the art to modify the modified device of Gordon et al. and Jones to have wherein the at least one optical element comprises an outermost optical element of a plurality of optical elements associated with illumination and capture of images by the imaging system as taught by Talbert et al. in order to provide visualization of surgical site within a patient’s body which the surgical procedure is being performed ([0010] of Talbert et al.). The modified device of Gordon et al., in view of Jones and further in view of Talbert et al. will hereinafter be referred to as the modified device of Gordon et al., Jones and Talbert et al.
Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (US 20110105845) in view of Jones (US 5386817) and further in view of Murray et al. (US 20100081881).
Regarding Claim 4, the modified device of Gordon et al. and Jones teach the claimed invention as discussed above concerning claim 1, but does not teach a collapsible volume that sealingly receives the imaging system, the collapsible volume configured to sealingly couple to an access port inserted in a wall of a body cavity of the patient placing the collapsible volume in fluid communication with the body cavity and providing access to the body cavity of the patient for a medical procedure involving surgical operations and wherein the manifold and the feed tube are enclosed within the collapsible volume.
Murray et al. teach a collapsible volume (120) that sealingly receives the imaging system (sealing elements 60), the collapsible volume (120) configured to sealingly couple to an access port inserted in a wall of a body cavity of the patient (Fig.6A port 162) placing the collapsible volume (120) in fluid communication with the body cavity  
and providing access to the body cavity of the patient for a medical procedure involving surgical operations (Fig. 3D shows the volume 120 opening into retractor 58, which provides access to the body cavity)
and wherein the manifold and the feed tube are enclosed within the collapsible volume (120)(Figs. 1B, 6A and 6B, instead of inserting Murray’s surgical instrument 116,  Gordon’s endoscope including manifold 201 and feed tubes 210 can be inserted to collapsible volume 102 of Murray).
 The modified device of Gordon et al., in view of Jones and further in view of Murray et al. will hereinafter be referred to as  the modified device of Gordon et al., Jones and Murray et al.
Regarding Claim 20, the modified device of Gordon et al. and Jones teach the claimed invention as discussed above concerning claim 19, but does not teach sealingly receiving the imaging system within a collapsible volume, the collapsible volume enclosing the manifold and feed tube within the collapsible volume; and sealingly coupling the collapsible volume to an access port inserted in a wall of a body cavity of the patient placing the collapsible volume in fluid communication with the body cavity and providing access to the body cavity of the patient for a medical procedure involving surgical operations.
Murray et al. teach sealingly receiving the imaging system (sealing elements 60) within a collapsible volume (120), the collapsible volume (120) enclosing the (120)(Figs. 1B, 6A and 6B, instead of inserting Murray’s surgical instrument 116,  Gordon’s endoscope including manifold 201 and feed tubes 210 can be inserted to collapsible volume 102 of Murray); 
and sealingly coupling the collapsible volume (120) to an access port inserted in a wall of a body cavity of the patient (Fig.6A port 162) placing the collapsible volume (120) in fluid communication with the body cavity and providing access to the body cavity of the patient for a medical procedure involving surgical operations (Fig. 3D shows the volume 120 opening into retractor 58, which provides access to the body cavity).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Gordon et al. and Jones to have sealingly receiving the imaging system within a collapsible volume, the collapsible volume enclosing the manifold and feed tube within the collapsible volume; and sealingly coupling the collapsible volume to an access port inserted in a wall of a body cavity of the patient placing the collapsible volume in fluid communication with the body cavity and providing access to the body cavity of the patient for a medical procedure involving surgical operations as taught by Murray et al. in order to provide expandable connector 120 to ensure the retractor remain secured, allowing the insertion angle and/or position of the sealing ports to be adjusted and provide facilitation of the surgical procedure ([0109] and [0125] of Murray et al.).
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (US 20110105845) in view of Jones (US 5386817), further in view of Murray et al. (US 20100081881) and in further view of Talbert et al. (US 20130060086).
Regarding Claim 5, the modified device of Gordon et al., Jones and Murray et al. teach the claimed invention as discussed above concerning claim 4, but does not teach wherein the manifold and the feed tube are provided in a sterile packaging and coupled to a sanitized imaging system immediately prior to use during the medical procedure
Talbert et al. teach wherein the manifold and the feed tube are provided in a sterile packaging and coupled to a sanitized imaging system immediately prior to use during the medical procedure (Figs. 20 and 22, [0110], optimization assembly 10 desirably comes packaged for use in sterile peel away pouches. The optimization assembly 10, including the sheath 14 and a manifold 18 that is assembled to the sheath 14 and that includes a quick exchange coupling 20; the tubing set 16).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Gordon et al., Jones and Murray et al. to have wherein the manifold and the feed tube are provided in a sterile packaging and coupled to a sanitized imaging system immediately prior to use during the medical procedure as taught by Talbert et al. in order to provide a single use endoscope ([0007] of Talbert et al.).



Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (US 20110105845) in view of Jones (US 5386817) and in further view of Talbert et al. (US 20130060086), and further in view of Polyakov et al. (US 20130172680). 
Regarding Claim 13, the modified device of Gordon et al., Jones and Talbert et al. teach the claimed invention as discussed above concerning claim 12, but does not teach wherein the feed tube comprises: a first length of tube including a single bore in communication with the inlet of the manifold; and a bifurcation of the single bore of the feed tube into two separate bores configured to be coupled to two separate fluid supplies, the two separate bores being operable to receive respective cleaning fluids through the separate bores, the single bore being operable to cause the separate cleaning fluids to be substantially blended prior to reaching the inlet of the manifold. 
Polyakov et al. teach wherein the feed tube (a tube 42) comprises: a first length of tube including a single bore in communication with the inlet (Fig.1A-1B, inlet 48) of the manifold (base 44 together with cap 46); 
and a bifurcation of the single bore of the feed tube into two separate bores (Fig.1A-1B, gas-conveying tube 14 and liquid-conveying tube 18) configured to be coupled to two separate fluid supplies (Fig.1A-1B, a gas channel 16 and liquid channel 20), 
the two separate bores (gas-conveying tube 14 and liquid-conveying tube 18) being operable to receive respective cleaning fluids through the separate bores ([0146]-[0149], suitable liquid is conveyed from a liquid-source and a suitable gas is conveyed from a pressurized gas-source), 
([0146]-[0149], gas conveyed to nozzle 34 through gas channel 16 draws a liquid through liquid channel 20 to nozzle 34 to generate a liquid-gas stream).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Gordon et al., Jones and Talbert et al. to have the feed tube comprising: a first length of tube including a single bore in communication with the inlet of the manifold; and a bifurcation of the single bore of the feed tube into two separate bores configured to be coupled to two separate fluid supplies, the two separate bores being operable to receive respective cleaning fluids through the separate bores, the single bore being operable to cause the separate cleaning fluids to be substantially blended prior to reaching the inlet of the manifold as taught by Polyakov et al. in order to convey gas to gas channel, liquid to liquid channel, and sufficiently direct liquid-gas stream ([0020]-[0024] of Polyakov et al.). The modified device of Gordon et al., in view of Jones, in further view of Talbert et al., and in further view of Polyakov et al. will hereinafter be referred to as the modified device of Gordon et al., Jones, Talbert et al., and Polyakov et al.
Regarding Claim 14, the modified device of Gordon et al., Jones, Talbert et al., and Polyakov et al. teach the claimed invention as discussed above concerning claim 13, and Polyakov et al. teach wherein the separate cleaning fluids comprise at least one liquid cleaning fluid and at least one gaseous cleaning fluid ([0146]-[0149], gas conveyed to nozzle 34 through gas channel 16 draws a liquid through liquid channel 20 to nozzle 34).
Regarding Claim 15, the modified device of Gordon et al., Jones, Talbert et al., and Polyakov et al. teach the claimed invention as discussed above concerning claim 14, and Talbert et al. teach a liquid supply configured to supply the liquid cleaning fluid and a gas supply configured to supply the gaseous cleaning fluid ([0114], one lumen 38 is dedicated to the transports of sterile fluid, two lumens 34 and 36 are dedicated to the transport of CO2).
the liquid supply and the gas supply being controllable to permit respective one of the liquid and the gaseous cleaning fluids to be selectively supplied through the separate bores of the feed tube ([0147]-[0149], sterile fluid tubing 70 operated on demand by a person, and a squeeze pump 74 in the tubing set 16 maintain the desired flow path and flow velocity of CO2).
Claims 17, 18 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (US 20110105845) in view of Jones, and further in view of Buess et al. (US 6248060). 
Regarding Claim 17, the modified device of Gordon et al., and Jones teach the claimed invention as discussed above concerning claim 1, but does not teach a heat source in thermal communication with at least a portion of the feed tube, the heat source being operable to pre-heat the cleaning fluid to prevent fogging of the at least one optical element due to condensation. 
Buess et al. teach a heat source in thermal communication (heater) with at least a portion of the feed tube (col.4, lns.45-63, a heater is provided in the jacket tube), 
the heat source being operable to pre-heat the cleaning fluid to prevent fogging of the at least one optical element due to condensation (col.8, lns.9-28, heater is integrated with the endoscope in such a way that the insufflation gas, flushing liquid, are kept at body temperature, thus averting fogging of the objective 1.1, that is, the distal image entrance face of the and/or by means of the tempered gas stream aimed at the image entrance face. optical system 1).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Gordon et al., and Jones to have a heat source in thermal communication with at least a portion of the feed tube, the heat source being operable to pre-heat the cleaning fluid to prevent fogging of the at least one optical element due to condensation as taught by Buess et al. in order to prevent fogging of the distal image entrance face of the optical system using a heater (col.4, lns.45-63 of Buess et al.). The modified device of Gordon et al., in view of Jones and in further view of Buess et al. will hereinafter be referred to as the modified device of Gordon et al., Jones and Buess et al.          
 Regarding Claim 18, the modified device of Gordon et al., Jones and Buess et al. teach the claimed invention as discussed above concerning claim 17, and Buess et al. teach the heat source (heater) comprises an electronic circuit of the imaging system and wherein the feed tube (col.4, lns.45-63, a heater is provided in the jacket tube) comprises a portion routed in adjacent relationship to the imaging system to provide for thermal communication between the electronic circuit and the feed tube (col.8, lns.9-28, a heater is integrated with the endoscope. The heater comprises an electric heating coil 18, embedded in the jacket tube 19 of the endoscope over the length of the endoscope).
Regarding claim 26, the modified device of Gordon et al., and Jones teach the claimed invention as discussed above concerning claim 19, but does not teach pre-heating the cleaning fluid to prevent fogging of the optical element due to condensation.
Buess et al. teach pre-heating the cleaning fluid to prevent fogging of the optical element due to condensation (col.8, lns.9-28, heater is integrated with the endoscope in such a way that the insufflation gas, flushing liquid, are kept at body temperature, thus averting fogging of the objective 1.1, that is, the distal image entrance face of the optical system 1). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Gordon et al., and Jones to have pre-heating the cleaning fluid to prevent fogging of the optical element due to condensation as taught by Buess et al. in order to prevent fogging of the distal image entrance face of the optical system using a heater (col.4, lns.45-63 of Buess et al.).
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (US 20110105845) in view of Jones (US 5386817) and further in view of Polyakov et al. (US 20130172680). 
Regarding Claim 21, the modified device of Gordon et al. and Jones teach the claimed invention as discussed above concerning claim 19, but does not teach wherein supplying cleaning fluid to the manifold comprises supplying at least two separate cleaning fluids to the feed tube through a bifurcated bore of the feed tube, the bifurcated bore extending partway along the feed tube and terminating in a single bore operable to 
Polyakov et al. teach wherein supplying cleaning fluid ([0123]-[0124] liquid source) to the manifold (base 44 together with cap 46) comprises supplying at least two separate cleaning fluids to the feed tube through a bifurcated bore of the feed tube (Fig.1A-1B, gas-conveying tube 14 and liquid-conveying tube 18), the bifurcated bore extending partway along the feed tube (Fig.1A) and terminating in a single bore operable to cause the at least two separate cleaning fluids to blend within the single bore prior to reaching the inlet of the manifold ([0146]-[0149], gas conveyed to nozzle 34 through gas channel 16 draws a liquid through liquid channel 20 to nozzle 34 to generate a liquid-gas stream).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Gordon et al., Jones to have wherein supplying cleaning fluid to the manifold comprises supplying at least two separate cleaning fluids to the feed tube through a bifurcated bore of the feed tube, the bifurcated bore extending partway along the feed tube and terminating in a single bore operable to cause the at least two separate cleaning fluids to blend within the single bore prior to reaching the inlet of the manifold as taught by Polyakov et al. in order to convey gas to gas channel, liquid to liquid channel, and sufficiently direct liquid-gas stream ([0020]-[0024] of Polyakov et al.). The modified device of Gordon et al. in view of Jones and further in view of Polyakov et al. will hereinafter be referred to as the modified device of Gordon et al. Jones and Polyakov et al.
Regarding Claim 22, the modified device of Gordon et al., Jones and Polyakov et al. teach the claimed invention as discussed above concerning claim 21, and Polyakov et al. teach wherein the at least two separate cleaning fluids comprise at least one liquid cleaning fluid and at least one gaseous cleaning fluid ([0146]-[0149], gas conveyed to nozzle 34 through gas channel 16 draws a liquid through liquid channel 20 to nozzle 34 to generate a liquid-gas stream).
Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (US 20110105845) in view of Jones (US 5386817) and in further in view of Polyakov et al. (US 20130172680) and further in view of Iwakoshi et al. (US 4844052). 
Regarding Claim 23, the modified device of Gordon et al., Jones and Polyakov et al. teach the claimed invention as discussed above concerning claim 22, but does not teach wherein controlling the cleaning fluid supply comprises controlling a liquid supply and a gas supply to supply cleaning fluid in sequenced order to effect the cleaning of the at least one optical element. 
Iwakoshi et al. teach wherein controlling the cleaning fluid supply comprises controlling a liquid supply and a gas supply to supply cleaning fluid in sequenced order to effect the cleaning of the at least one optical element (col.4, lns.47-58, both modes of the liquid and gas transmissions are sequentially operated automatically).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Gordon et al., Jones and Polyakov et al. to have controlling the cleaning fluid supply comprises controlling a liquid supply and a gas supply to supply cleaning fluid in sequenced order to effect the  as taught by Iwakoshi et al. in order to provide an automatic change-over means for sequentially operating both liquid and gas transmitting modes to give clean and dry an end of the endoscope by reducing the operation of an operator (col.1, lns.56-col.2, lns.10 of Iwakoshi et al.). The modified device of Gordon et al. in view of Jone, in further view of Polyakov et al. and further in view of Iwakoshi et al. will hereinafter be referred to as the modified device of Gordon et al., Jones, Polyakov et al., and Iwakoshi et al.
Regarding Claim 24, the modified device of Gordon et al., Jones, Polyakov et al., and Iwakoshi et al. teach the claimed invention as discussed above concerning claims 23, and Iwakoshi et al. teach wherein controlling the cleaning fluid supply comprises: supplying only liquid cleaning solution for a first period of time; supplying both liquid and gaseous cleaning fluid for a second period of time; and supplying only gaseous cleaning fluid for a third period of time (col.4, lns.1-47, the automatic change-over switch 15 is turned on and the liquid transmitting button 13 is continued to be pushed for a time t1 to transmit the liquid, and the liquid transmitting button 13 is thereafter turned off, and immediately changed over. The operation of the gas transmission is next continued for a time t2, and thereafter, the electromagnetic valves 641 and 642 are automatically closed).
Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4, 5, 9-15, 17-24 and 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior are made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20130217970			Weisenburgh, II et al.
US 20070229954			Bral; Pourang
US 20120197084			Drach; Gregory P. et al.
WO 0189371 				Von Fuchs Alexander
US 20080188715 			Fujimoto; Ryuhei
US 20090247831			Miyamoto; Shinichi et al.
Weisenburgh, II et al. (US 20130217970) discloses apparatus and methods for cleaning the lens of an endoscopes comprising fluid delivery ports 178 and 180 adjacent lens 20 for bidirectional delivery of cleaning fluid to lens 20.  There may be more than two delivery ports, such as three or four or multiple spaced ports to effect a spray of cleaning fluid from multiple directions aimed towards lens 20. Multiple fluid delivery and/or suction ports to effect unidirectional or multi-directional flow, or spray cleaning fluid with or without suction from one or more positions around lenses 20.  (See Figs.20-26 and [0080]).
Bral (US 20070229954) disclose a method for cleaning a plurality of transparent surfaces 8 comprising plurality of channels 18 for directing fluid to center of the surface 5 (See figure 13 and [0005]-[0007]).
Drach et al. (US 20120197084) disclose a view optimizing assembly, method and kit for use in combination with a laparoscope having a lens located on the shaft tip of the laparoscope, and a source of insufflation CO2.  (See abstract and figures).
Alexander (WO 0189371) discloses a lens cleaning device (1) for an endoscope (20) comprising a housing (21) and a lens unit that is located at the distal end of said housing (23). The lens cleaning device comprises a dish-shaped section (2), an insufflation channel (3) and a rinsing channel (4). The distal end of the endoscope (23), in particular the input photo surface (24) of the lens unit (22) can be cleaned using a stream of gas passing through the insufflation channel (3) and a stream of liquid passing through the rinsing channel (4), after said streams have been diverted by a stream diversion device (7).  (See abstract and fig.1).
Fujimoto (US 20080188715) discloses an endoscope cleaning sheath including a tube body and a distal end configuration portion. The tube body includes an endoscope disposition hole in which an insertion portion of an endoscope provided with at least an observation window is inserted and disposed, at least one liquid supply hole configuring a liquid supply channel, and at least one gas supply hole configuring a gas supply channel. The distal end configuration portion is fixed to a distal end portion of the tube body. On an inner surface of a distal end surface portion of the distal end configuration portion is provided a fluid mixing portion and a concave portion configuring an ejection opening that ejects a fluid mixture at an observation window of the endoscope.   (See figures 1-4 and [0009]-[0012]).
Miyamoto et al. (US 20090247831) disclose an endoscope including, an insertion section, a distal end section body which constitutes a distal end section of the 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191.  The examiner can normally be reached on Monday-Thursday 7:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571}270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                             
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795